Case 1:16-cv-05845-AJN Document 163 Filed 06/11/21 Page1of1

BELDOCK LEVINE & HOFFMAN LLP
99 PARK AVENUE, PH/26™ FLOOR USDC SDNY

 

DOCUMENT
NEW YORK, N.Y. ICOIS6 ELECTRONICALLY FILED
DOC #:

CYNTHIA ROLLINGS TEL: (212) 690-0400 DATE FILED: 6) I 172021
JONATHAN MOORE FAX: (212) 277-5880
JONATHAN K, POLLACK WEBSITE: bihny.com PETER S. MATORIN
HENRY A. DLUGACZ KAREN L. DIPPOLD
STEPHEN J. BLUMERT JEFFREY A. GREENBERG
MARC A. CANNAN MARJORY D. FIELDS
DAVID B, RANKIN EMILY JANE GOODMAN
LUNA DROUB! (JUSTICE, NYS SUPREME COURT, RET)
MYRON BELDOCK {1929- 20/6) FRANK HANDELMAN

LAWRENCE §, LEVINE 11934-2004)

ELLIOT L. HOFFMAN (1929-29016) REF

9000.080

WRITER'S DIRECT DIAL;

212-277-5875
Idroubi@blhny.com

June 10, 2021
VIA ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re: Felix et al. v. City of New York et al., 16-cv-5845 (AJN)

Dear Judge Nathan: SO ORDERED.

We represent the Plaintiffs in the above referenced case. We write in response to the
Court’s February 11, 2021 Order, Dkt. No. 159, and April 8, 2021 Order, Dkt. No. 161, to seek a
final 30-day of the deadlines set forth in the February 11 Order, or until July 11, 2021. Today,
June 10, 2021, Plaintiff recerved a Decree from the Surrogate’s Court approving the settlement
of this matter. The Parties can now exchange and finalize settlement paperwork. We anticipate
filing a stipulation of dismissal shortly. Plaintiff was unable to obtain the consent of Defendants
given that the Law Department has continued to have issues with accessing their computer
system. This is the second request for an extension.

We appreciate the Court’s attent

cc: All Counsel (via ECF) h \ \

6/11/2021

SO ORDERED.
ALISON J. NATHAN, U.S.D,J.

 
